304 F.2d 160
John MUNROE, Appellant,v.UNITED STATES of America, Appellee.
No. 19528.
United States Court of Appeals Fifth Circuit.
July 6, 1962.

Appeal from the United States District Court for the Southern District of Florida; Emett C. Choate, Judge.
Daniel S. Pearson, Asst. U.S. Atty., Edward F. Boardman, U.S. Atty., Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and CARSWELL, district judge.
PER CURIAM.


1
We conclude that the trial court properly held that the petition to set aside the judgment of conviction and sentence must be denied without a hearing, since it appeared on the face of the whole record that the movant was, under no circumstances, entitled to prevail.

The judgment is

2
Affirmed.